DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it appears there is a typographical error in line 8 of the abstract, reads “allow indoor air to enter f and mix”, should read -- allow indoor air to enter and mix--.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 “the first to third blocking member” must be shown or the feature canceled from claim 14.  No new matter should be entered.
“the air supply port” must be shown or the feature canceled from the claims 11, and 17-20.  No new matter should be entered.
“an indoor unit” must be shown or the feature canceled from claims 11 and 17.  No new matter should be entered.
“an air conditioner” must be shown or the feature canceled from claims 11 and 17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
	 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it is noted that the conditional step of “if the indoor temperature is lower than or equal to a first preset temperature” may never occur. In particular, claim 18 does not positively recite the condition precedent (i.e. controlling the first air inlet to be closed and the third air inlet to be opened), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional “if” step of claim 18, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Regarding claim 19, it is noted that the conditional step of “if the indoor temperature is higher than or equal to a second preset temperature” may never occur. In particular, claim 19 does not positively recite the condition precedent (i.e. controlling the first air inlet to be opened and the third air inlet to be closed), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional “if” step of claim 19, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Regarding claim 20, it is noted that the conditional step of “if the indoor temperature is higher than the first preset temperature and lower than the second present temperature” may never occur. In particular, claim 20 does not positively recite the condition precedent (i.e. controlling both the first air inlet and the third air inlet to be opened), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional “if” step of claim 20, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claim 17 recite “obtaining indoor temperature; and controlling opening and closing states of the first air inlet and the third air inlet according the indoor temperature”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner what is controlling the first and third air inlet to open/close, and how is the indoor temperature is obtained. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claims 14 and 16 recite the phrase “and/or” which renders the claim indefinite.
This language is indefinite because it is not clear what is being claimed and what the scope is.
No person of the ordinary skill in the art would know what “and/or” means with reasonable
certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that
follow “and/or” will be considered optional.
Claim 15 are rejected based upon dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virta et al (US 20020062948 A1).
Regarding claim 11, Virta teaches an air inducing device (supply air terminal device 10) for an air conditioner (the heat exchanger 14 can be used to either cool or heat the circulated air, abstract), the air conditioner comprising an indoor unit (conducting fresh supply air into a side chamber and to induce a flow of circulated air from the room space through the heat exchanger 14, therefore an indoor unit, abstract) and the indoor unit comprising an air supply port (supply air chamber 11); wherein the air inducing device (10) comprises an inducing member (aperture plate 16b2) and an air storage member (via flowing of air within tube 27, as described in paragraph 0035) communicating with the air supply port (figure 5a); the inducing member (16b2) is provided with an air inlet (multiple inlet slots, figure 1c) and an air outlet (where air discharges past heat exchanger 14, figure 5a); an air inducing panel (fixed aperture plate 16b1) is provided at the air inlet (below heat exchanger 14, figure 5a), and the air inducing panel (16a1, figure 1c) is provided with a plurality of air inducing holes (interpreted as grating structure with holes, as shown on figures 1c and 5b ); an air outlet panel (air guiding parts 13) is provided at the air outlet (figure 5a), and the air outlet panel (13) is provided with a plurality of air outlet holes (forms air outlet holes above heat exchanger 14 as L2, as shown on figure 5a); an air speed increasing structure (induction ratio control device 15) is provided between the air storage member (via flowing of air in tube 27, as described in paragraph 0035) and the inducing member (aperture plate 16b2), and the air speed increasing structure (induction ratio control device 15) is configured to form a negative pressure (interpreted as air entering 16b2 as L2, as shown on figure 5a) in the inducing member (16b2) to allow indoor air to enter from the air inducing holes (interpreted as grating structure with holes, as shown on figure 5b ) and mix with air (L2 and L1, figure 5a) discharged from the air speed increasing structure before entering the room through the air outlet holes (forms air outlet holes above heat exchanger 14 as L2, as shown on figure 5a). 

Further, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 13, Virta teach wherein the air inlet (air inlet via aperture 16b1 allows air to enter, figure 5a) comprises a first air inlet (as illustrated below on figure 1c), a second air inlet (as illustrated below on figure 1c), and a third air inlet (as illustrated below on figure 1c), and the air inducing panel (16a1, figure 1c) comprises a first air inducing panel (as illustrated below on figure 1c), a second air inducing panel (as illustrated below on figure 1c) and a third air inducing panel (as illustrated below on figure 1c); and the first air inducing panel, the second air inducing panel and the third air inducing panel are disposed at the first air inlet, the second air inlet and the third air inlet respectively (panels and inlets are aligned with each other when installed, as shown on figure 1c).

    PNG
    media_image1.png
    818
    1089
    media_image1.png
    Greyscale


Regarding claim 14, Virta teaches wherein a first air blocking member (as illustrated below on figure 1c) is provided at the first air inlet (located near first air inlet, figure 1c), and the first air blocking member is capable of closing the first air inlet (it is interpreted 16a2 slides backwards and forwards, thereby closing the first air inlet, as shown on figure 1c).
Further, it is understood, claim 14 includes an intended use recitation, for example “…capable of...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	


    PNG
    media_image2.png
    818
    1089
    media_image2.png
    Greyscale

Regarding claim 15, Virta teaches wherein each of the numbers of the first air inlet, the second air inlet and the third air inlet is two (two sets of inlets, as illustrated below on figure 1c); and the first air inlets, the second air inlets and the third air inlets are connected in sequence in the same direction to form two sets of air inlets (two sets of inlets in sequence, as illustrated below on figure 1c), and the air outlet is disposed between the two sets of air inlets (L2 outlets above heat exchanger 14 is between 16b1, as shown on figure 5a).

    PNG
    media_image3.png
    818
    1089
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virta et (US 20020062948 A1) in view of Tang et al (WO 2018021968 A1).
Regarding claim 12, Virta teaches the invention as described above but fail to teach wherein the air inducing holes have a through hole structure in which a middle part is narrowed and both ends are expanded.
However, Tang teaches wherein the air inducing holes (nozzles 200) have a through hole structure (nozzles comprising of inlet 201 and outlet 202, therefore a through hole structure, as shown in figures 3a-3b) in which a middle part is narrowed and both ends are expanded (middle part of channel 203 is narrower than inlet 201, figure 3b).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air device in the teachings of Virta to include wherein the air inducing holes have a through hole structure in which a middle part is narrowed and both ends are expanded in view of the teachings of Tang to increase the air velocity and distance of the conditioned air that is discharged. 
Tang teaches the invention as described above but fail to teach where both ends of the through hole structure are expanded.
As ends of a through hole structure having both ends that are expanded are variables that can be modified, among others, by constructing both ends to be wider than the middle part, to increase the velocity of air would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed second end being expanded cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the second end being expanded to increase the velocity as taught by secondary reference of Tang (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 16, the combined teachings teach wherein the plurality of air inducing holes (nozzle 200 of Tang)  are distributed in a rectangular array (nozzles 200 as in rectangular array form, as shown on figure 1 of Tang).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virta et al (US 20020062948 A1) in view of Wang (US 20150300677 A1).
Regarding claim 17, Virta teaches an air supply control method (via control device 15, as described in paragraph 0002) for an air conditioner (the heat exchanger 14 can be used to either cool or heat the circulated air, abstract) having an air inducing device (supply air terminal device 10), the air conditioner comprising an indoor unit (conducting fresh supply air into a side chamber and to induce a flow of circulated air from the room space through the heat exchanger 14, therefore an indoor unit, abstract), and the indoor unit comprising an air supply port (supply air chamber 11); wherein the air inducing device (10) comprises an inducing member (aperture plate 16b2) and an air storage member (via flowing of air within tube 27, as described in paragraph 0035) communicating with the air supply port (figure 5a), and the inducing member (16b2) is provided with an air inlet (multiple inlet slots, figure 1c) and an air outlet (where air discharges past heat exchanger 14, figure 5a); an air inducing panel (fixed aperture plate 16b1) is provided at the air inlet (multiple inlet slots, figure 1c), and the air inducing panel (16a1, figure 1c) is provided with a plurality of air inducing holes (interpreted as grating structure with holes, as shown on figures 1c and 5b); an air outlet panel (air guiding parts 13) is provided at the air outlet (figure 5a), and the air outlet panel (13) is provided with a plurality of air outlet holes (forms air outlet holes above heat exchanger 14 as L2, as shown on figure 5a); an air speed increasing structure (induction ratio control device 15) is provided between the air storage member (via flowing of air in tube 27, as described in paragraph 0035) and the inducing member (aperture plate 16b2), and the air speed increasing structure is configured to form a negative pressure (induction ratio control device 15 is interpreted as having air entering 16b2 as L2, as shown on figure 5a) in the inducing member (16b2) to allow indoor air to enter from the air inducing holes (interpreted as grating structure with holes, as shown on figure 5b) and mix with air (L2 and L1, figure 5a) discharged from the air speed increasing structure before entering the room through the air outlet holes (forms air outlet holes above heat exchanger 14 as L2, as shown on figure 5a); wherein the air inlet (air inlet via aperture 16b1 allows air to enter, figure 5a) comprises a first air inlet (as illustrated above on figure 1c), a second air inlet (as illustrated above on figure 1c), and a third air inlet (as illustrated above on figure 1c); when the air inducing device (supply air terminal device 10) is installed in place, the first air inlet, the second air inlet and the third air inlet are sequentially disposed from top to bottom (first-third inlets are disposed from top to bottom in an rectangular manner, as shown on figure 1c).
Virta teaches the invention as described above but fail to teach the air supply control method comprises: obtaining indoor temperature; and controlling opening and closing states of the first air inlet and the third air inlet according to the indoor temperature.
However, Wang teaches the air supply control method comprises: obtaining indoor temperature (a temperature sensor for sensing air temperature of the indoor space, pg1 paragraph 0015) ; and controlling opening and closing states of the first air inlet and the third air inlet (second controller for controlling the actuator to seal the first inlet 109 or the second inlet 111 under Mode 1 and Mode 2, as described in paragraphs 0015 and 0027) according to the indoor temperature (air purification apparatus 100 may operate under Mode 1 or 2 according to the indoor temperature, paragraph 0034).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air device in the combined teachings to include the air supply control method comprises: obtaining indoor temperature; and controlling opening and closing states of the first air inlet and the third air inlet according to the indoor temperature in view of the teachings of Wang to obtain an indoor temperature to then control the inlets. Further, it is understood, claim 17 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 18, the combined teachings teach  wherein the controlling of opening and closing states of the first air inlet and the third air inlet (second controller for controlling the actuator to seal the first inlet 109 or the second inlet 111 under Mode 1 and Mode 2, as described in paragraphs 0015 and 0027 of Wang) according to the indoor temperature (air purification apparatus 100 may operate under Mode 1 or 2 according to the indoor temperature, paragraph 0034 of Wang) comprises: controlling the first air inlet to be closed (first inlet 109 is closed, paragraph 0027 of Wang) and the third air inlet to be opened (second inlet 111 is open, paragraph 0027 of Wang),  the indoor temperature is lower than or equal to a first preset temperature (the air purification apparatus 100 may further comprise an air conditioning unit, for adjusting the air temperature of the indoor space 103 according to the sensed air temperature (as the first preset temperature), as described in paragraph 0034 of Wang).
Regarding claim 19, the combined teachings teach wherein the controlling of opening and closing states of the first air inlet and the third air inlet (second controller for controlling the actuator to seal the first inlet 109 or the second inlet 111 under Mode 1 and Mode 2, as described in paragraphs 0015 and 0027 of Wang) according to the indoor temperature (air purification apparatus 100 may operate under Mode 1 or 2 according to the indoor temperature, paragraph 0034 of Wang) further comprises: controlling the first air inlet to be opened (first inlet 109 is open under Mode 1, paragraph 0027 of Wang) and the third air inlet to be closed (the second inlet 111 is closed under Mode 1, paragraph 0027 of Wang),  the indoor temperature is higher than or equal to a second preset temperature (if the indoor temperature is not maintained within comfortable range, then the outdoor temperature (as the second preset temperature) is too high, therefore, the cooler may be turned on by the controller to cool the air flowing through, as described in paragraph 0034 of Wang); wherein the second preset temperature is higher than the first preset temperature (the outdoor temperature is higher than the sensed air temperature therefore cooling is started by the air conditioning unit, as described in paragraph 0034 of Wang).
Regarding claim 20, the combined teachings teach wherein the controlling of opening and closing states of the first air inlet and the third air inlet (second controller for controlling the actuator to seal the first inlet 109 or the second inlet 111 under Mode 1 and Mode 2, as described in paragraphs 0015 and 0027 of Wang) according to the indoor temperature (air purification apparatus 100 may operate under Mode 1 or 2 according to the indoor temperature, paragraph 0034 of Wang) further comprises: controlling both the first air inlet (first inlet 109 is operatively open to the outdoor space 105, paragraph 0023 of Wang) and the third air inlet to be opened (second inlet 111 is operatively open to the indoor space 103, paragraph 0023 of Wang), if the indoor temperature is higher than the first preset temperature and lower than the second present temperature (the air purification apparatus 100 may further comprise an air conditioning unit, for adjusting the air temperature of the indoor space 103 according to the sensed air temperature (as the first preset temperature), and  the indoor temperature is not maintained within comfortable range, then the outdoor temperature (as the second preset temperature) is too high, therefore, the cooler may be turned on by the controller to cool the air flowing through, the indoor temperature may be automatically maintained within a comfortable range for human beings, as described in paragraph 0034 of Wang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763